Exhibit 10.9


Form of Employment Agreement
[Date]
[Name and Address]

Dear [Name]:
This agreement defines the terms of your employment as ______________ of Concert
Pharmaceuticals, Inc. (the “Company “or “Concert “and, with you, the “Parties ”)
reporting to the Company’s Chief Executive Officer, effective as of ___________
(the “Effective Date ”). You agree to continue to perform the duties of your
position and such other duties as the Board may reasonably assign to you from
time to time.
1. Salary. You will receive annualized base salary of $__________ per year (as
in effect from the Effective Date), payable in accordance with the regular
payroll practices of the Company and less applicable taxes and withholdings, as
in effect from time to time. The base salary shall be subject to increase from
time to time by the Compensation Committee of the Board (the “Compensation
Committee”) in its exclusive discretion.
2. Bonus. During your employment, you may be eligible for an annual
discretionary performance bonus in addition to your base salary. Bonus
compensation in any year, if any, will be based on your performance and/or that
of the Company, in accordance with a general bonus program to be established by
the Board (and administered by the Compensation Committee) and will be payable
not later than two and one-half months following the calendar year, except as
the bonus program may from time to time provide.
3. Benefits; Vacation. You will be entitled to participate in all employee
benefit plans from time to time in effect for employees of the Company
generally. Your participation will be subject to the terms of the applicable
plan documents and generally applicable Company policies. Benefits are subject
to change at any time at the Company’s sole discretion. You will remain eligible
to accrue three weeks’ paid vacation in each calendar year (or such greater
amount as is generally made available in accordance with the Company’s policies
from time to time in effect), in addition to holidays observed by the Company.
Vacation may be taken at such times and intervals as you shall determine,
subject to the business needs of the Company, and otherwise shall be subject to
the policies of the Company, as in effect from time to time.
4. Expense Reimbursement. The Company will pay or reimburse you for all and
customary reasonable out-of-pocket business expenses incurred or paid by you in
the performance of your duties and responsibilities for the Company, subject to
any maximum annual limit and other restrictions on such expenses set by the
Company and to such reasonable substantiation and documentation as the Company
may specify. Any such reimbursement that would constitute nonqualified deferred
compensation subject to Section 409A of the Internal


Revenue Code of 1986, as amended (“Section 409A “of the “Code ”) shall be
subject to the following additional rules: (i) no reimbursement of any such
expense shall affect your right to reimbursement of any other such expense in
any other taxable year; (ii) reimbursement of the expense shall be made, if at
all, not later than the end of the calendar year following the calendar year in
which the expense was incurred; and (iii) the right to reimbursement shall not
be subject to liquidation or exchange for any other benefit.
5. Confidentiality Agreement. You represent that you have complied and agree
that you will continue to comply with the Employee Confidentiality,
Non-Competition, and Proprietary Information Agreement between the Company and
you dated ____________ (the “Confidentiality Agreement”). It is understood and
agreed that a breach by you of the Confidentiality Agreement would be a material
breach of this Agreement.
6. At-Will; Timing for Termination; Accrued Benefits. This employment letter is
not intended to create or constitute an employment agreement or contract
(express or implied) between you and the Company for a fixed term. It is also
important for you to understand that Massachusetts is an “at will” employment
state. This means that you will have the right to terminate your employment
relationship with the Company at any time for any reason, although you are
requested to give at least two weeks’ notice. Similarly, the Company will have
the right to terminate its employment relationship with you at any time for any
reason. You may terminate your employment hereunder for Good Reason (as defined
below) by providing notice to the Company of the condition giving rise to the
Good Reason no later than 90 days following the occurrence of the condition, by
giving the Company 30 days to remedy the condition and by terminating employment
for Good Reason within 30 days thereafter if the Company fails to remedy the
condition. Upon your termination, the Company will pay on the date of
termination any base salary earned but not paid through the date of termination
and pay for any vacation time accrued but not used to that date. In addition,
the Company will pay you any bonus that has been awarded to you and earned, but
not yet paid on the termination of your employment (together with the preceding
sentence, the “Accrued Benefits ”). In the event of any termination of your
employment, other than a termination under Section 7 or as provided for COBRA
under Section 7(c), the Company shall have no obligation to you under this
Agreement other than with respect to the Accrued Benefits.
7. Termination without Cause; Termination for Good Reason.
(a) Severance Pay. A termination by you for Good Reason, or any termination of
your employment by the Company (other than for Cause, as defined below, death,
or inability to perform as a result of physical or mental infirmity
(“disability”) shall entitle you to 12 months of severance pay (the “Severance
Pay”) and the other compensation provided in this section, as well as to the
Accrued Benefits. The Severance Pay shall be calculated on the basis of your
base salary as of the date the Company gives you notice of your termination and
shall be exclusive of any bonus or benefit payments. The Company will provide
the Severance Pay in the form of salary continuation in accordance with the
normal payroll practices of the Company, beginning with the Company’s next
regular payroll period following the Effective Release Date (as defined below),
with the first payment including any amounts that would have been paid between
the termination date and the Effective Release Date if the payments had
commenced on the termination date and with the remaining payments made
proportionately over the remainder of the 12 month severance period. The receipt
of any severance benefits provided for under this Section 7 or otherwise shall
be dependent upon your delivery to the Company, within 60 days following the
date of termination of employment, of an effective general release of claims in
a form provided by the Company; provided, however, that if the last day of the
60 day period falls in the calendar year following the year of your date of
termination, the severance payments shall be paid or commence on the first
payroll period of such subsequent calendar year following the Effective Release
Date. The date on which your release of claims becomes effective is the
“Effective Release Date.”
(b) COBRA. In addition to Severance Pay, if you are participating in the
Company’s group health plan and/or dental plan at the time your employment ends
and you exercise the right to continue participation in those plans under the
federal law known as COBRA, or any successor law and if your employment has
ended for a reason other than resignation without Good Reason or termination for
Cause, the Company will continue to pay the full premium for such coverage that
is applicable for active and similarly-situated employees who receive the same
type of coverage (single, family, or other) until the earlier of (i) the end of
the 12th month after your employment ends or (ii) the date your COBRA
continuation coverage expires, unless the Company’s providing payments for COBRA
will violate the nondiscrimination requirements of applicable law, in which case
this benefit will not apply.
(c) Effect of Change of Control. If a Change of Control (as defined below)
occurs and if, within one year following such Change of Control, the Company or
any successor thereto terminates your employment other than for Cause, or you
terminate your employment for Good Reason, then, in addition to the Severance
Pay, you will receive an amount equal to the greater of (i) your then current
target bonus or (ii) the actual bonus paid to you for the immediate preceding
calendar year (payable ratably in accordance with the Severance Pay). If the
Change of Control is a 409A Change of Control Event (as defined below), in lieu
of installments, the Severance Pay will be paid in a single lump sum in the
Company’s next regular payroll period following the Effective Release Date
(subject to the same delay provided above where the 60 day period ends in the
following year). A “409A Change of Control Event “is a “change in the ownership
or effective control” of the Company or “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Treasury
Regulation § 1.409A-3(i)(5). In addition, if a Change of Control occurs and if,
within one year following such Change of Control, (a) the Company or any
successor thereto terminates your employment other than for Cause or your
employment ends on death or disability, or (b) you terminate your employment for
Good Reason, then all stock options held by you at such time shall immediately
vest in full, notwithstanding any contrary provision in any agreement evidencing
any such stock option.
(d) Definitions.
i. For purposes of this Agreement, “Cause “shall include (i) your conviction or
plea of guilty or nolo contendre to a crime involving moral turpitude which
adversely affects your ability to perform your obligations to the Company or the
business activities, reputation, goodwill or image of the Company or to a
felony, (ii) your deliberate dishonesty or breach of fiduciary duty which could
be reasonably expected to or does cause material loss, damage or injury to the
Company, (iii) your material breach of the terms of this agreement or your
failure or refusal to carry out any material tasks assigned to you by the
Company in accordance with the terms hereof, which breach or failure (only as to
those susceptible to cure) continues for a period of more than ten days after
your receipt of written notice thereof and which could be reasonably expected to
or does cause material loss, damage or injury to the Company, (iv) the
commission by you of any act of fraud, embezzlement or deliberate disregard of a
rule or policy of the Company known to you or contained in a policy and
procedure manual provided to you which could be reasonably expected to or does
cause material loss, damage or injury to the Company, or (v) the material breach
or threatened breach by you of any of the provisions of the Confidentiality
Agreement which could be reasonably expected to or does cause material loss,
damage or injury to the Company. (“Company” for purposes of this section, shall
include the Company and any Company subsidiary.)
ii. “Good Reason “shall mean, without your consent: (i) material diminution in
the nature or scope of your responsibilities, duties or authority, provided that
neither of the following (x) or (y) shall constitute Good Reason: (x) the
Company’s failure to continue your appointment or election as a director or
officer of any of its Affiliates nor (y) any diminution in the nature or scope
of your responsibilities, duties or authority that is reasonably related to a
diminution of the business of the Company or any of its Affiliates, other than
any such diminution resulting from the sale or transfer of any or all of the
assets of the Company or any of its Affiliates; (ii) a material reduction in
your base salary other than one temporary reduction of not more than 120 days
and not in excess of 20% of your base salary in connection with and in
proportion to a general reduction of the base salaries of the Company’s
executive officers; (iii) relocation of your office more than 35 miles from
Lexington, Massachusetts; or (iv) material breach by the Company of any material
provision of this Agreement or any other service-providing agreement between the
Company or any of its Affiliates and you.
iii. “Change of Control “shall mean (i) the acquisition of beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) directly or indirectly by any
“person”(as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
of securities of the Company representing a majority or more of the combined
voting power of the Company’s then outstanding securities, other than an
acquisition of securities for investment purposes pursuant to a bona fide
financing of the Company; (ii) a merger or consolidation of the Company with any
other corporation in which the holders of the voting securities of the Company
prior to the merger or consolidation do not own more than 50% of the total
voting securities of the surviving corporation; (iii) the sale or disposition by
the Company of all or substantially all of the Company’s assets other than a
sale or disposition of assets to an entity whose equity interests are held,
directly or indirectly, entirely by the same persons and in the same proportions
as the equity interests of the Company; or (iv) a change in the composition of
the Board that results, during any one year period, in the Continuing Directors’
no longer constituting a majority of the Board (or, if applicable, the board of
directors of a successor corporation to the Company), where the term “Continuing
Director “means at any date a member of the Board (x) who was a member of the
Board on _____________ or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however , that there shall be excluded from this clause (y) any individual whose
initial assumption of office after January 10, 2014 occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board.
8. Withholdings; Section 409A. Anything to the contrary notwithstanding, (a) all
payments required to be made by the Company hereunder to you shall be subject to
the withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation, and (b) if and to the extent any portion of
any payment, compensation or other benefit provided to you in connection with
your employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and you are a specified
employee as defined in Section 409A(a)(2)(B)(i), as determined by the Company in
accordance with its procedures, by which determination you hereby agree that you
are bound, such portion of the payment, compensation or other benefit shall not
be paid before the earlier of (i) the expiration of the six month period
measured from the date of your “separation from service”(as determined under
Section 409A) or (ii) the tenth day following the date of your death following
such separation from service (the “New Payment Date ”). The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of separation from service and the New Payment Date shall be paid to
you in a lump sum in the first payroll period beginning after such New Payment
Date, and any remaining payments will be paid on their original schedule. For
purposes of this Agreement, (i) each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A, (ii) neither you nor the Company shall have the right to
accelerate or defer any payment or benefit hereunder unless permitted or
required by Section 409A, and (iii) any payments that are due within the “short
term deferral period” as defined in Section 409A or paid in a manner consistent
with Treas. Reg. § 1.409A-1(b)(9)(iii) shall not be treated as deferred
compensation unless applicable law requires otherwise. The terms of this
employment letter are intended to be compliant with, or exempt from,
Section 409A; provided, however, that the Company shall have no liability to you
or to any other person in the event that the employment letter terms are
determined not to be so compliant or exempt.
9. Parachute Taxation. The Company will make any payments due to you without
regard to whether Section 280G of the Code would limit or preclude the
deductibility of such payments (or any other payments or benefits) and without
regard to whether such payments would subject you to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the reduction or elimination of any payment and/or other benefit
(including the vesting of any equity awards), then the amounts payable under
this Agreement or otherwise will be reduced or eliminated as follows, as
determined by the Company, in the following order: (i) nonacceleration of any
stock options whose exercise price is at or above the fair market value of the
Company’s common stock as determined in the discretion of the Compensation
Committee (taking into account, as appropriate, the proceeds that would be
received in connection with the event covered by Section 4999) (“Underwater
Options ”), (ii) nonacceleration of any stock options other than Underwater
Options, (iii) any vesting or distribution of restricted stock or restricted
stock units, (iv) any other taxable benefits, (v) any nontaxable benefits, and
(vi) the cash severance due under Section 7(a) above. Within each category
described in clauses (i), (ii), and (iii), reductions or eliminations shall be
made in reverse order beginning with vesting or distributions that are to be
paid the farthest in time from the date of the event covered by Section 4999.
The Company’s independent, certified public accounting firm will determine
whether and to what extent payments or vesting under this Agreement are required
to be reduced in accordance with the preceding sentence. If there is an
underpayment or overpayment under this Agreement (as determined after the
application of this paragraph), the amount of such underpayment or overpayment
will be immediately paid to you or refunded by you, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. For purposes of this Agreement, “Total After-Tax Payments “means the
total of all “parachute payments”(as that term is defined in Section 280G(b)(2)
of the Code) made to you or for your benefit (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including the
tax described in Section 4999 of the Code).
10. Miscellaneous.
(a) Notices. All notices required or permitted under this Agreement must be in
writing and will be deemed effective upon personal delivery or three business
days following deposit in a United States Post Office, by certified mail,
postage prepaid, or one business day after it is sent for next-business day
delivery via a reputable nationwide overnight courier service addressed in the
case of notice to the Company at its then principal headquarters (with copies to
the Chairman of the Board and the Company’s General Counsel, which will not
constitute notice), and in the case of notice to you to the current address on
file with the Company. Either Party may change the address to which notices are
to be delivered by giving notice of such change to the other Party in the manner
set forth in this Section 10(a)
(b) No Mitigation. You are not required to seek other employment or otherwise
mitigate the value of any severance benefits contemplated by this Agreement, nor
will any such benefits be reduced by any earnings or benefits that you may
receive from any other source. Notwithstanding any other provision of this
Agreement, any sum or sums paid under this Agreement will be in lieu of any
amounts to which you may otherwise be entitled under the terms of any severance
plan, policy, program, agreement or other arrangement sponsored by the Company
or an affiliate of the Company.
(c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR TO ANY
OF THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT,
OR COVERED BY THE CONTEMPLATED RELEASE.
(d) Severability. Each provision of this Agreement is intended to be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if an arbitrator or a
court of competent jurisdiction determines any of the provisions contained in
this Agreement to be unenforceable because the provision is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it will be construed, by limiting or reducing it to the extent
legally permitted, so as to be enforceable to the extent compatible with then
applicable law to achieve the intent of the Parties.
(e) Assignment. This Agreement will be binding upon and will inure to the
benefit of (i) your heirs, beneficiaries, executors and legal representatives
upon your death and (ii) any successor of the Company. Any such successor of the
Company will be treated as substituted for the Company under the terms of this
Agreement for all purposes. The Company may assign this Agreement without your
consent, and such an assignment will not terminate your employment for purposes
of triggering your entitlement to severance. You specifically agree that any
assignment may include rights under the Confidentiality Agreement without
requiring your consent. As used herein, “successor “will mean any person, firm,
corporation or other business entity that at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the assets or business of the Company and its subsidiaries. None of your rights
to receive any form of compensation payable under this Agreement will be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon your death or as provided in
Section 10(k). Any attempted assignment, transfer, conveyance or other
disposition of any interest in your rights to receive any form of compensation
hereunder, except as provided in the preceding sentence, will be null and void.
(f) No Oral Modification, Waiver, Cancellation or Discharge. This Agreement may
only be amended, canceled or discharged or any obligations thereunder waived
through a writing signed by you and the Board or any duly authorized executive
officer of the Company.
(g) No Conflict of Interest. You confirm that you have fully disclosed to the
Company and its affiliates, to the best of your knowledge, any circumstances
under which you, your immediate family and other persons who reside in your
household have or may have a conflict of interest with the Company. You further
agree to fully disclose to the Company any such circumstances that might arise
during your employment upon your becoming aware of such circumstances.
(h) Other Agreements. You hereby represent that your performance of all the
terms of this Agreement and the performance of your duties as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by you in confidence or in
trust prior to your employment with the Company. You also represent that you are
not a party to or subject to any restrictive covenants, legal restrictions,
policies, commitments or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit your ability to perform your
obligations under this Agreement, including noncompetition agreements or
nonsolicitation agreements, and you further represent that your performance of
the duties and obligations under this Agreement does not violate the terms of
any agreement to which you are a party. You agree that you will not enter into
any agreement or commitment or agree to any policy that would prevent or
unreasonably hinder your performance of duties and obligations under this
Agreement.
(i) Disclosure of this Agreement. You acknowledge that the Company may provide
persons or entities who may employ or engage you with a copy of the
Confidentiality Agreement (or portions thereof) to highlight your continuing
obligations to the Company. You also acknowledge that the Company may be
obligated to disclose this Agreement or any portion thereof to satisfy
applicable laws and regulations.
(j) Survivorship. The respective rights and obligations of the Company and you
hereunder will survive any termination of your employment to the extent
necessary to preserve the intent of such rights and obligations.
(k) Beneficiaries. You will be entitled, to the extent applicable law permits,
to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents. If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries or, if none are
designated or none survive you, your estate.
(l) Company Policies. References in this Agreement to Company policies and
procedures are to those policies and procedures in effect at the Effective Date,
as the Company may amend them from time to time.
(m) Governing Law; Dispute Resolution. This Agreement must be construed,
interpreted, and governed in accordance with the laws of the Commonwealth of
Massachusetts without reference to rules relating to conflict of law. You and
the Company (a) hereby irrevocably submit to the exclusive jurisdiction of the
state courts of The Commonwealth of Massachusetts or the United States District
Court located in The Commonwealth of Massachusetts for the purpose of any action
between the Company and you arising in whole or in part under or in connection
with this Agreement, (b) hereby waive, to the extent not prohibited by
applicable law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and (c) hereby agree not to commence any such action other than before one of
the above-named courts. Notwithstanding the previous sentence, the Company or
you may commence any action in a court other than the above-named courts solely
for the purpose of enforcing an order or judgment issued by one of the
above-named courts. In the event of a final judgement in the Company’s favor,
the Company shall be entitled to recover all of its reasonably incurred costs
and attorney’s fees in enforcing its rights hereunder.
(n) Interpretation. The parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms. References to “day” or “days” are to calendar days, unless
the Agreement specifically refers to “business” days.
(o) Entire Agreement. This Agreement and any documents referred to herein,
including the Confidentiality Agreement, represent the entire agreement of the
Parties and will supersede any and all previous contracts, arrangements or
understandings between the Company and you relating to matters covered by this
Agreement.
 


 
 
 
 
 
 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
Roger D. Tung
 
 
 
 
President and Chief Executive Officer
 
 
 
Agreed and Accepted:
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
 
 
 
 
 
 
[Name]
 
 
 
Date:

 


 




1

